Citation Nr: 1714935	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO. 12-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for sun sensitivity to include as due to herbicide exposure. 

2. Entitlement to service connection for erectile dysfunction to include as due to herbicide exposure. 

3. Entitlement to service connection for constipation to include as due to herbicide exposure.

4. Entitlement to service connection for an enlarged prostate to include as due to herbicide exposure.

5. Entitlement to service connection for a thyroid condition to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Floretta Leavy, Agent


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1972 with confirmed service in the Republic of Vietnam. The Veteran also had additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously remanded by the Board in August 2016. In that decision, the Board denied the Veteran's claim for entitlement to service connection for diabetes mellitus type II. However, there were typographical errors on the Board's decision with regards to that issue. Therefore, the Board has issued a Corrective Order dated April 24, 2017, addressing this issue, and the claim is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In December 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims for service connection for constipation, enlarged prostate, and a thyroid condition. 

2. The Veteran's sun sensitivity is etiologically related to active service.

3. The Veteran's erectile dysfunction was not shown in service or for many years thereafter; the disorder is not due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for constipation have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for enlarged prostate have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal of the claim for entitlement to service connection for a thyroid condition have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4. Sun sensitivity was incurred in service or the result of active service. 38 U.S.C.A. § 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5. The criteria for service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

In a December 2016 written statement submitted to the Board, the Veteran, via his representative, expressed his desire to withdraw from appellate review his claims for entitlement to service connection for constipation, enlarged prostate, and a thyroid condition.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R §§ 20.202, 20.204(b) (2016). Withdrawal may be made by the Veteran or the authorized representative. 38 C.F.R. § 20.204 (c) (2016).

As a result of the Veteran's withdrawal of his appeal as to the claims of entitlement to service connection for constipation, enlarged prostate, and a thyroid condition, no allegation of error of fact or law remains before the Board for consideration as to these issues. Therefore, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed. 

II. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in December 2009 and March 2010 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, or other available evidence. VA has provided the Veteran with VA examination with regards to his claims concerning sun sensitivity and erectile dysfunction. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. §§ 3.303, 3.304 (2016). Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran's service treatment records and service personnel records show that he served in the Republic of Vietnam; therefore, exposure to herbicides is conceded. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2016).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309 (e) (2016). 

However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309 (e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Sun Sensitivity 

The Veteran asserts that he has a sun sensitivity condition as a result of his active service. A review of the Veteran's service treatment records shows no reports, diagnosis, or treatments for any sun sensitivity condition. 

A March 2010 VA treatment record shows that the Veteran was diagnosed with sun sensitivity.

A September 2016 VA examination report shows that the Veteran was diagnosed with a skin condition noted as sun sensitivity. The examiner noted that the Veteran reported that the condition started while he was in Vietnam and involved breakouts on the forehead, neck, ears, and arms. He reported red bumps and fluid filled blisters that are both itchy and painful. He reported that the symptoms occurred anytime he was exposed to the sun. The examiner noted that the Veteran showed none of these symptoms on examination but remarked that he had not had any sun exposure recently. The examiner opined that, based on the Veteran's testimony, it was at least as likely as not that the sun sensitivity condition onset during service and there was no reason to doubt the Veteran's testimony or medical evidence to the contrary. 

Here the Board finds that the September 2016 VA examination is probative evidence that the Veteran's sun sensitivity is related to active service. The examiner conducted a thorough examination and provided a detailed rationale. Prejean v. West, 13 Vet. App. 444 (2000).

Accordingly, the Board finds that service connection for sun sensitivity is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran asserts that he developed erectile dysfunction due to active service, specifically due to exposure to herbicides in service. 

A review of the Veteran's service treatment records shows no reports, diagnosis, or treatments for any erectile dysfunction condition.  There is no evidence of erectile dysfunction manifesting during service. The first post-service medical records indicating erectile dysfunction appear in the record in March 2010, at which time the Veteran reported that his symptoms of erectile dysfunction began in 1990. 

A September 2016 VA examination report shows that the Veteran was diagnosed with erectile dysfunction. The Veteran reported to the examiner that the erectile dysfunction onset gradually beginning around 7 years prior to the examination. The examiner remarked that erectile dysfunction effecting the Veteran was a normal condition of aging as he was around 60 years old when he reported onset of the condition. Therefore, the examiner opined that it was not likely that the condition was incurred in service, to include exposure to herbicides. 

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

Initially, the Board notes that erectile dysfunction is not among the disorders entitled to presumptive service connection based on herbicide exposure, and there is no competent medical evidence that the Veteran's erectile dysfunction is due to any aspect of his service, to include exposure to herbicides. The Veteran has also not contended that his erectile dysfunction began during service; rather, he reported to his VA treatment provider that the disorder began in 1990, nearly twenty years after his separation from service. As such, there are no grounds for service connection on a direct or presumptive basis.

Additionally, the only medical opinion to address the etiology of the Veteran's erectile dysfunction weighs against the claim. Significantly, the Board finds probative the opinion of the September 2016 VA examiner, who provided a medical nexus opinion based on a thorough review of the Veteran's claims file with discussion of the Veteran's pertinent medical history and assertions. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). As discussed above, the September 2016 VA examiner specifically found that the Veteran's erectile dysfunction was not likely related to service, including to his presumed exposure to herbicides. Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for erectile dysfunction, to include as due to herbicide exposure. 

In addition to the above, the Board has also considered the Veteran's and his representative's statements in support of his claim. However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, their statements regarding the claimed disability are insufficient to establish a nexus to the Veteran's service. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Similarly, lay persons are competent to provide nexus opinions, including causation, where the analysis listed in Jandreau indicates that the subject is one amenable to lay opinion evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Factors to be considered in making these determinations as to the competency of a lay opinion include whether the opinion can be rendered based on observation with the five senses and whether the subject is one of relative simplicity. Given that there are numerous factors to be considered in determining causation of erectile dysfunction and a determination based solely on the five senses is inapplicable under the facts of this case, the Board concludes that lay opinion evidence is not competent evidence as to these questions. 

Accordingly, the Board concludes that the preponderance of the evidence of record shows that the Veteran's erectile dysfunction has not been caused by service, to include exposure to herbicides, and is otherwise unrelated to his time on active duty. There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016). The appeal must therefore be denied.


ORDER

The appeal of the issue of entitlement to service connection for constipation is dismissed.

The appeal of the issue of entitlement to service connection for enlarged prostate is dismissed.

The appeal of the issue of entitlement to service connection for a thyroid condition is dismissed.

Entitlement to service connection for sun sensitivity is granted.

Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


